Citation Nr: 1403418	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-27 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected chronic bilateral orchalgia, postoperative status, partial excision of the appendix testes and epididymis.

2.  Entitlement to a compensable disability rating for service-connected residual scar, status post testicular cyst removal.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to service connection for erectile dysfunction and voiding dysfunction, including as secondary to the Veteran's service-connected chronic bilateral orchalgia condition, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In August 1991, the Veteran filed a claim for entitlement to a compensable rating for his service-connected chronic orchalgia.  In November 1991, the RO issued a rating decision, denying the Veteran's increase rating claim.  In December 1991, the Veteran submitted a Notice of Disagreement and in January 1992, the RO issued a Statement of the Case.  In January 1992, the Veteran perfected his appeal to the Board by filing a VA Form 9.  In the Veteran's April 1992 Informal Hearing Presentation, he requested a compensable evaluation for his chronic bilateral orchalgia.  A March 1994 rating decision issued by the Atlanta RO granted the Veteran a 10 percent rating for his chronic bilateral orchalgia.  In April 1994, the Veteran received a letter from the Atlanta RO, stating that his increased rating to 10 percent for chronic bilateral orchalgia was considered a grant of benefits sought on appeal and therefore, his appeal was considered withdrawn.  

A claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the veteran withdraws the claim.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran's chronic bilateral orchalgia has been rated under 38 C.F.R. § 4.115(b), Diagnostic Code 7599-7523, which provides for a maximum rating of 20 percent.  See 38 C.F.R. § 4.27 (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen).  As the Veteran requested a compensable rating for his chronic bilateral orchalgia, his increase rating claim remained on appeal when the 10 percent rating was assigned, as this was not the maximum available benefit.  Thus, the issue of entitlement to a higher rating for chronic bilateral orchalgia has been on appeal from the August 1991 claim.  Accordingly, it is necessary to remand this appeal in order for the RO to appropriately address the Veteran's claim and consider all pertinent evidence from the date of the Veteran's increase rating claim in August 1991 to the present.  

The issue of a compensable disability rating for a service-connected residual scar, status post testicular cyst removal, is inextricably intertwined with the Veteran's claim for an increase rating for chronic bilateral orchalgia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue could have a "significant impact" on a veteran's claim for another issue and such inextricably intertwined issues must be identified and developed prior to appellate review).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Id.  Consequently, a remand of the scar claim is necessary.

Additionally, the May 2012 rating decision and August 2013 statement of the case reference Atlanta VA Medical Center (VAMC) treatment records covering the period from September 2009 to April 2012.  The only Atlanta VAMC treatment records in the file are located in the Veteran's Virtual VA paperless claims file and cover the timeframe from July 2011 to September 2011.  Accordingly, on remand, it is necessary to obtain all of the Veteran's pertinent Atlanta VAMC treatment records.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The November 2013 brief from the Veteran's representative indicates that he has not received a copy of the Veteran's March 2012 VA scar examination.  Thus, upon remand, the RO should provide the Veteran's representative with a copy of this examination.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain the names and addresses of all medical care 
providers, not previously identified, who have treated the Veteran for any chronic orchalgia and/or scrotum scar issues since August 1990.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Atlanta VAMC from August 1990 to the present, including Atlanta VAMC records from September 2009 to April 2012 that were referenced in the May 2012 rating decision.

2. Provide the Veteran and his representative with a copy of the March 2012 VA scar examination.

3. After completing the above, and any other 
development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


